Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-6-20 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-3, 6-7, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO No. 2013/029100 to Heard (hereinafter Heard) in view of U.S. Patent No. 7,051,664 to Robichaud et al. (hereinafter Robichaud).
Regarding Claim 1, Heard discloses an apparatus (abstract), comprising: at least one locomotion unit (at sprockets 52, pitch propeller and motors 60, fig. 7, the propulsion system, in this embodiment, includes a pair of sprockets 52, and a pair of pitch propeller and motors 60, page 10, lines 15-25) configured to cause the apparatus (head 10, fig. 10, in use, the head 10 is moved about the inside of the net using the propulsion system, page 7, lines 7-8) to move along a floor or wall (fig. 10 showing head 10 moving along the floor and walls of net N; the sprockets 52 have teeth to engage the net and provide a tractive interaction with rotation of the sprockets 52, page 10, lines 16-18) of an aquaculture cage (net N); a collection unit (mouth 14, fig. 4) configured to collect mortalities (morts D, fig. 10, the head 10 has a duct 12 with a mouth 14 at one end through which to collect objects, such as morts, page 6, lines 26-27) from the aquaculture cage (net N); and a transport chamber (duct 12, fig. 4) configured to transport the collected mortalities (the duct 12 is configured to direct collected morts into the netting bag 18, page 6, line 31-page 7, line 1) from the collection unit (mouth 14) to a holding chamber (netting bag 18), wherein the holding chamber (netting bag 18) is configured to hold the collected mortalities (the collected morts then flow through the duct 12 and are stored in the netting bag 18 for subsequent retrieval, page 7, lines 10-12). Heard further discloses the apparatus according to claim 1, wherein the collection unit (mouth 14, fig. 4) comprises collection conveyor (pressure drop from flow inducing device 16, fig. 4, a flow inducing device 16 is provided to induce a fluid flow through the duct 12 from the mouth 14, page 6, lines 27-28, the resulting pressure drop entrains fluid in the duct 12 upstream of the nozzle 20, which creates the fluid flow, page 7, lines 
Heard fails to explicitly disclose wherein the collection conveyor is collection conveyors.
Robichaud does disclose the collection conveyor is a plurality of collection conveyors – see at 112 in figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Heard and add the collection conveyors of Robichaud et al., so as to yield the predictable result of providing a physical grasping of the object to be collected to ensure the device to be collected is contacted by the device during use. 
Regarding Claim 2, Heard as modified by Robichaud discloses the apparatus according to claim 1, wherein the apparatus (head 10, fig. 10 of Heard) is configured to traverse the floor or wall (fig. 10 of Heard showing head 10 moving along the floor and walls of net N) of the aquaculture cage (net N) in a search path (the head 10 is moved about the inside of the net using the propulsion system, the flow inducing device draws in water from a region immediately in front of the mouth 14, including any morts that are in that region, page 7, lines 7-9 of Heard) to collect the mortalities (morts D).
Regarding Claim 3. Heard as modified by Robichaud discloses the apparatus according to claim 2, wherein the search path (the head 10 is moved about the inside of the net using the propulsion system, the flow inducing device draws in water from a region immediately in front of the mouth 14, including any morts that are in that region, page 7, lines 7-9 of Heard) is random or deterministic (the control unit can conveniently be located in a cabin of a punt 104, from which an operator can remotely control the submersible head 10 ... the head 10 can include one or more cameras (not shown), and the control unit can have monitors so that the operator is 
Regarding Claim 6, Heard as modified by Robichaud discloses the apparatus according to  claim 1, wherein the at least one locomotion unit (at sprockets 52, pitch propeller and motors 60, fig. 7 of Heard, the propulsion system, in this embodiment, includes a pair of sprockets 52, and a pair of pitch propeller and motors 60, page 10, lines 15-25 of Heard) comprises toothed wheels (sprockets 52, fig. 7 of Heard, the sprockets 52 have teeth to engage the net and provide a tractive interaction with rotation of the sprockets 52, page 10, lines 16-18 of Heard) configured to navigate the apparatus (head 10, fig. 10 of Heard) along the floor or the wall (fig. 10 of Heard showing head 10 moving along the floor and walls of net N) of the aquaculture cage (net N).
Regarding Claim 7, Heard as modified by Robichaud discloses the apparatus according to claim 1, wherein the at least one locomotion unit (at sprockets 52, pitch propeller and motors 60, fig. 7 of Heard, the propulsion system, in this embodiment, includes a pair of sprockets 52, and a pair of pitch propeller and motors 60, page 10, lines 15-25 of Heard) comprises thrusters (pitch propeller and motors 60) that allow the apparatus (head 10, fig. 10 of Heard) to access all planes (fig. 10 of Heard showing a head 10 that can climb the sides of net N; as shown in the Figures, each pitch propeller and motor 60 is orientated to provide a downward thrust on the head 10, both pitch propeller and motors 60 can be driven together to provide a net thrust to urge the skid members 46, 48 towards the surface of a net, page 11, lines 13-16 of Heard) of the aquaculture cage (net N).
Regarding Claims 9 and 15, Heard as modified by Robichaud discloses the apparatus according to claim 1, and wherein the collection conveyors comprise at least one of bristled rollers, conveyor belts, or vacuums – see conveyor belts – at 112 in figures 1-2 of Robichaud. .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heard as modified by Robichaud as applied to claim 2 above, and further in view of U.S. Patent No. 5,337,434 to Erlich.
Regarding Claim 4, Heard as modified by Robichaud discloses the apparatus according to claim 2.
Heard as modified by Robichaud fails to explicitly disclose wherein the apparatus further comprises sensors configured to sense a wall of the aquaculture cage in order to adhere to the search path.
Erlich is in the art of a robotic cleaning device (col. 2, lines 5-9) and teaches wherein an apparatus (hollow body 1, fig. 1) further comprises sensors (wall sensing devices 33) configured to sense a wall (wall 41) of an aquaculture cage (at swimming pool 40) in order to adhere to a search path (in such instance as a sensing unit 33 comes into contact with a wall it emits a signal to the microprocessor 17 which causes drive motor 8 to reverse and one or the other of the cylinders 20 to be activated to cause a change in direction of movement, thus ensuring that the entire pool bottom is cleaned, col. 5, lines 43-48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Heard as modified by Robichaud with the teaching of Erlich for the purpose of better ensuring that an entire bottom is cleaned (Erlich, col. 5, lines 43-48).
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heard as modified by Robichaud as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2015/0314453 to Witelson et al.
Regarding Claim 5, Heard as modified by Robichaud discloses the apparatus according to claim 2.
Heard as modified by Robichaud fails to explicitly disclose wherein the apparatus is configured to begin the search path from a dock, and wherein the apparatus is configured to deposit the collected mortalities at the dock upon completion of the search path.
Witelson et al. is in the art of pool cleaning robots (para. 0003) and teaches wherein an apparatus (cleaning robot 100, fig. 33) is configured to begin a search path (fig. 33 showing a cleaning robot 100 on a path for cleaning a pool) from a dock (external docking station 1000), and wherein the apparatus (cleaning robot 100) is configured to deposit collected mortalities (through filter manipulator 1040, fig. 33, the selected filter is positioned in proximity to an arm (not shown) in order to allow arm to elevate the filter into the pool cleaning robot 100, an opposite process may be used to extract a used filter from the pool cleaning robot 100, para. 0305) at the dock (external docking station 1000) upon completion of the search path (fig. 33 showing a cleaning robot 100 on a path for cleaning a pool).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Heard as modified by Robichaud with the teaching of Witelson et al. for the purpose of better extracting a used filter from a cleaning robot (Witelson et al., para. 0305).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heard as modified by Robichaud as applied to claim 1 above, and further in view of U.S. Patent No. 4,336,662 to Baird (hereinafter Baird).

Heard as modified by Robichaud fails to explicitly disclose a transport conveyor. Baird does disclose a transport conveyor – at 22, to move collected objects through the transport chamber/section – at 24, to the holding chamber – at 14 – see figure 7. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Heard as modified by Robichaud and add the transport conveyor of Baird, so as to yield the predictable result of quickly moving the collected objects through the device to facilitate collection of the objects as desire. 
Heard as modified by Robichaud and Baird does not disclose the transport conveyor is a plurality of conveyors. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the transport conveyor be transport conveyors, since a mere duplication of essential working part of device involves only routine skill in the art. The motivation for doing so would be to facilitate quicker collection of more objects as desired.
Regarding claim 11, Heard as modified by Robichaud and Baird discloses the apparatus of claim 9, and discloses the transport conveyor is a conveyor belt – see at 22 of Baird. Heard as modified by Robichaud and Baird does not disclose the transport conveyor is a plurality of conveyor belts. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the transport conveyor be a plurality of conveyor belts, since a mere .
Claims 12-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heard in view of Witelson et al. and further in view of Robichaud.
Regarding Claim 12, Heard discloses a system (abstract), comprising: a robotic vehicle (head 10, fig. 10, in use, the head 10 is moved about the inside of the net using the propulsion system, page 7, lines 7-8) comprising at least one locomotion unit (at sprockets 52, pitch propeller and motors 60, fig. 7, the propulsion system, in this embodiment, includes a pair of sprockets 52, and a pair of pitch propeller and motors 60, page 10, lines 15-25) configured to cause the robotic vehicle (head 10, fig. 10) to move along a floor or wall (fig. 10 showing head 10 moving along the floor and walls of net N; the sprockets 52 have teeth to engage the net and provide a tractive interaction with rotation of the sprockets 52, page 10, lines 16-18) of an aquaculture cage (net N); a collection unit (mouth 14, fig. 4) configured to collect mortalities (morts D, fig. 10, the head 10 has a duct 12 with a mouth 14 at one end through which to collect objects, such as morts, page 6, lines 26-27) from the aquaculture cage (net N); and a transport chamber (duct 12, fig. 4) configured to transport the collected mortalities (the duct 12 is configured to direct collected morts into the netting bag 18, page 6, line 31-page 7, line 1) from the collection unit (mouth 14) to a holding chamber (netting bag 18), wherein the holding chamber (netting bag 18) is configured to hold the collected mortalities (the collected morts then flow through the duct 12 and are stored in the netting bag 18 for subsequent retrieval, page 7, lines 10-12).
Heard fails to explicitly disclose a dock comprising a locking mechanism configured to secure the robotic vehicle during a docking event; a power connection point configured to 
Witelson et al. is in the art of pool cleaning robots (para. 0003) and teaches a dock (external docking station 1000, fig. 33) comprising a locking mechanism (fig. 33 showing walls of external docking station 1000 for securing cleaning robot 100) configured to secure a robotic vehicle (cleaning robot 100) during a docking event (at external docking station 1000); a power connection point (between sockets 1050 and pins 1052) configured to transfer power through wired means (pins 1052); and an external storage chamber configured to store mortalities (at filter manipulator 1040, fig. 33, the selected filter is positioned in proximity to an arm (not shown) in order to allow arm to elevate the filter into the pool cleaning robot 100, an opposite process may be used to extract a used filter from the pool cleaning robot 100, para. 0305) deposited by the robotic vehicle (cleaning robot 100). Further, it is noted that applicant has not invoked 35 U.S.C. 112(f) analysis with respect to the wired or wireless power means in that the claims do not provide for associated functional limitations with respect to the power source means.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Heard with the teaching of Witelson et al. for the purpose of better extracting a used filter from a cleaning robot (Witelson et al., para. 0305).
Heard further discloses the apparatus according to claim 12, wherein the collection unit (mouth 14, fig. 4) comprises collection conveyor (pressure drop from flow inducing device 16, fig. 4, a flow inducing device 16 is provided to induce a fluid flow through the duct 12 from the mouth 14, page 6, lines 27-28, the resulting pressure drop entrains fluid in the duct 12 upstream of the nozzle 20, which creates the fluid flow, page 7, lines 26-27) to orient the mortalities (the 
Heard fails to explicitly disclose wherein the collection conveyor is collection conveyors.
Robichaud does disclose the collection conveyor is a plurality of collection conveyors – see at 112 in figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Heard and add the collection conveyors of Robichaud et al., so as to yield the predictable result of Robichaud, so as to yield the predictable result of providing a physical grasping of the object to be collected to ensure the device to be collected is contacted by the device during use.
Regarding Claim 13, Heard discloses a method (abstract), comprising: traversing, by a robotic vehicle (head 10, fig. 10, in use, the head 10 is moved about the inside of the net using the propulsion system, page 7, lines 7-8), a floor or wall (fig. 10 showing head 10 moving along the floor and walls of net N; the sprockets 52 have teeth to engage the net and provide a tractive interaction with rotation of the sprockets 52, page 10, lines 16-18) of an aquaculture cage (net N) in a search path (the head 10 is moved about the inside of the net using the propulsion system, the flow inducing device draws in water from a region immediately in front of the mouth 14, including any morts that are in that region, page 7, lines 7-9); collecting via a collection unit (14), by the robotic vehicle (head 10) moving along a floor or wall (fig. 10 showing head 10 moving along the floor and walls of net N) of an aquaculture cage (net N), mortalities (morts D, fig. 10, the head 10 has a duct 12 with a mouth 14 at one end through which to collect objects, such as morts, page 6, lines 26-27) from the aquaculture cage (net N); transporting, via a transport chamber (duct 12, fig. 4) of the robotic vehicle (head 10, fig. 10), the collected 
Heard fails to explicitly disclose upon completing a cleaning cycle, depositing the collected mortalities at a dock.
Witelson et al. is in the art of pool cleaning robots (para. 0003) and teaches upon completing a cleaning cycle, depositing collected mortalities (through filter manipulator 1040, fig. 33, the selected filter is positioned in proximity to an arm (not shown) in order to allow arm to elevate the filter into the pool cleaning robot 100, an opposite process may be used to extract a used filter from the pool cleaning robot 100, para. 0305) at a dock (external docking station 1000).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Heard with the teaching of Witelson et al. for the purpose of better extracting a used filter from a cleaning robot (Witelson et al., para. 0305).
Heard further discloses the method according to claim 13, wherein the collection unit (mouth 14, fig. 4) comprises collection conveyor (pressure drop from flow inducing device 16, fig. 4, a flow inducing device 16 is provided to induce a fluid flow through the duct 12 from the mouth 14, page 6, lines 27-28, the resulting pressure drop entrains fluid in the duct 12 upstream of the nozzle 20, which creates the fluid flow, page 7, lines 26-27) to orient the mortalities (the flow inducing device draws in water from a region immediately in front of the mouth 14, including any morts that are in that region, page 7, lines 7-9) inside the collection unit (mouth 14).
Heard fails to explicitly disclose wherein the collection conveyor is collection conveyors.

Regarding claims 16 and 17, Heard as modified by Witelson et al. and Robichaud further discloses the conveyors are conveyor belts – see at 112 of Robichaud. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Heard and add the collection conveyors of Robichaud, so as to yield the predictable result of providing a physical grasping of the object to be collected to ensure the device to be collected is contacted by the device during use.

Response to Arguments

3.	Regarding the prior art rejections of claims 1-7 and 9-13, applicant’s claim amendments and remarks/arguments dated 11-6-20 obviates the prior art rejections detailed in the last office action dated 8-4-20. However, applicant’s claim amendments dated 11-6-20 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action. Further, the Heard reference WIPO 2013/029100 discloses the claimed locomotion unit - at sprockets 52, pitch 

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643